Citation Nr: 0014456	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  96-37 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim seeking service connection for a 
stomach disorder, claimed as ulcers.

2.  Entitlement to service connection for a bilateral hearing 
loss, claimed as secondary to the veteran's service connected 
pulmonary tuberculosis.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to the 
veteran's service connected pulmonary tuberculosis.

4.  Entitlement to service connection for an anxiety 
disorder, claimed as secondary to the veteran's service 
connected pulmonary tuberculosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1953 to April 
1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1996 RO rating decision that denied secondary 
service connection for ulcers, hearing loss, COPD, and 
anxiety disorder.

Regarding the claimed ulcers disability, the Board notes that 
this issue was treated as one of entitlement to service 
connection by the RO.  However, entitlement to a stomach 
disorder had previously been denied by the RO in January 
1971, and that rating decision became final as it was not 
appealed.  Therefore, new and material evidence is required 
to reopen this claim.  In this regard, the Board notes that 
the issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Accordingly, this issue has been recharacterized as indicated 
on the first page of this decision.  There is no prejudice to 
the veteran in so doing and this will be further discussed in 
the body of this decision.



FINDINGS OF FACT

1.  Service connection is in effect for inactive pulmonary 
tuberculosis, rated zero percent.

2.  An unappealed January 1971 RO rating decision denied 
service connection for a stomach condition.

3.  Evidence received subsequent to the January 1971 RO 
rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for service connection for a stomach 
disorder, claimed as ulcers.

4.  The veteran has submitted a private medical report 
showing that he has stomach ulcers, hearing loss, COPD, and 
chronic anxiety that are causally related to his treatment of 
pulmonary tuberculosis in service; therefore, all of the 
claims are plausible.


CONCLUSIONS OF LAW

1.  The unappealed January 1971 RO rating decision, denying 
service connection for a stomach condition, is final.  
38 U.S.C.A. § 7105, previously 4005, (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).

2.  New and material evidence has been received to reopen the 
claim for service connection for a stomach condition, claimed 
as ulcers.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The claims for service connection for ulcers, hearing 
loss, COPD, and anxiety disorder are well grounded.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A January 1971 RO rating decision denied service connection 
for a stomach condition because a chronic stomach disorder 
was not found.  The veteran was notified of this 
determination in February 1971 and he did not appeal.

Service medical records show that the veteran was treated for 
pulmonary tuberculosis.  A review of the record shows that 
service connection is in effect for inactive pulmonary 
tuberculosis, rated zero percent.

A private medical report dated in August 1995 notes that the 
veteran had been a patient of the signatory for a long time.  
It was noted that the veteran had multiple medical problems, 
including bleeding stomach ulcers, hearing loss, chronic 
anxiety, and COPD that were directly related to his 
aggressive and prolonged treatment for active pulmonary 
tuberculosis in service.

Since the veteran did not appeal the January 1971 RO rating 
decision, denying service connection for a stomach condition, 
it is final with the exception that he may later reopen the 
claim if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7105, previously 4005, (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the Board finds that the evidence 
received since the time of the January 1971 rating decision 
is "new and material."  In particular, the August 1995 
private medical record is of such significance that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a stomach disorder, to 
include ulcers.  Hence, the claim is reopened.  Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

If the Board concludes that new and material evidence has 
been received to reopen a claim, it must then determine 
whether the claim is well grounded.  See, e.g., Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999); Winters v. West, 12 
Vet. App. 203, 206-07 (1999).

The Board notes that evidence of well-grounded claims is, 
evidence which shows that the claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  The Court has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

As to the claimed stomach disorder, to include ulcers, the 
Board finds that the requirements for a well-grounded claim 
have been satisfied.  See, e.g., Caluza, id.

Similarly, the above noted August 1995 medical report reveals 
that the veteran has the other conditions being considered in 
this appeal (hearing loss, COPD, and an anxiety disorder) and 
the medical report causally links them to treatment for his 
service-connected disability of tuberculosis.  This evidence 
raises the reasonable possibility that the claimed conditions 
are related to an incident of service in order to well ground 
the claims.  Accordingly, the Board finds that the veteran's 
remaining claims are also well-grounded.


ORDER

To the extent the Board has determined that new and material 
evidence has been received sufficient to reopen the veteran's 
claim for a stomach condition, claimed as ulcers, the appeal 
is granted.

To the extent the Board has determined that the claims for 
service connection for ulcers, hearing loss, COPD, and an 
anxiety disorder are well grounded, the appeal is granted.



REMAND

Since the Board has held that the veteran's claim for service 
connection for a stomach condition is reopened and that the 
claims for service connection for this condition, as well as 
the claims for service connection for hearing loss, COPD, and 
anxiety disorder are well grounded, VA has a duty to assist 
him in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107(a).

The veteran underwent a VA medical examination in December 
1995 to determine the nature and extent of any respiratory 
condition, and to obtain an opinion as to the etiology of any 
respiratory condition found.  The examiner found COPD and 
opined that it was not likely that this condition was related 
to the service-connected tuberculosis that had resolved.  A 
review of this examination reports does not show that the 
examiner reviewed the medical evidence in the veteran's 
claims folder, including the above-noted August 1995 private 
medical report linking the veteran's COPD to aggressive and 
prolonged treatment of his pulmonary tuberculosis in service.  
Under the circumstances, the examiner should prepare an 
addendum to this report that includes consideration of the 
relevant medical evidence in the veteran's claims folder.  
Horowitz v. Brown, 5 Vet. App. 217 (1993).

Nor does a review of the record show that any VA examination 
has been conducted to evaluate the veteran's other claimed 
disorders (hearing loss, COPD, anxiety) and to consider the 
August 1995 private medical report linking the veteran's 
ulcers, hearing loss, and anxiety disorder to aggressive and 
prolonged treatment of pulmonary tuberculosis in service.  
Hence, the veteran should undergo appropriate medical 
examinations to determine the nature and extent of any such 
disorders, and to obtain opinions as to the etiology of any 
such disorders found.  Horowitz, 5 Vet. App. 217.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
any of his claimed disorders.  The RO 
should request the veteran furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records and any 
additional VA medical records, not 
already on file, which may exist and 
incorporate them into the claims folder.

2.  After the above development, the 
report of the veteran's December 1995 VA 
medical examination should be returned to 
the physician who conducted that 
examination, or an appropriate substitute 
if the physician is unavailable, for the 
preparation of an addendum that includes 
an opinion as to the etiology of the 
veteran's COPD, including  whether it is 
at least as likely as not that such a 
condition is related to his aggressive 
and prolonged treatment for pulmonary 
tuberculosis in service, or otherwise 
related to service.  The physician should 
support the opinion by discussing medical 
principles as applied to the medical 
evidence in the veteran's case, including 
the opinion in the August 1995 private 
medical report.  In order to assist the 
physician in providing the requested 
information, the claims folder (to 
include this remand and any subsequently 
obtained evidence) must be made available 
to the physician and reviewed prior to 
the preparation of the addendum.  If the 
requested information cannot be provided 
without additional examination of the 
veteran, then he should be scheduled for 
such examination.

3.  The veteran should also be scheduled 
for VA compensation examination by an 
audiologist to determine the nature and 
extent of any hearing loss.  All 
indicated studies, including audiological 
evaluation, should be performed and all 
clinical findings, reported in detail.  
The examiner should provide an opinion as 
to the etiology of hearing loss found, 
including whether it is at least as 
likely as not that such condition is 
related to the veteran's aggressive and 
prolonged treatment for pulmonary 
tuberculosis in service, or otherwise 
related to service.  The examiner should 
support the opinions by discussing 
medical principles as applied to the 
medical evidence in the veteran's case, 
including the opinion in the August 1995 
private medical report.  In order to 
assist the physician in providing the 
requested information, the claims folder 
(to include this remand and any 
subsequently obtained evidence) must be 
made available to the physician and 
reviewed prior to the examination.

4.  The veteran should also be scheduled 
for VA compensation examination by an 
appropriate gastrointestinal specialist 
to determine the nature and extent of any 
stomach disorder, to include ulcers.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should provide opinions as 
to the etiology of any stomach disorder, 
to include ulcers, found, including 
whether it is at least as likely as not 
that such conditions are related to the 
veteran's aggressive and prolonged 
treatment for pulmonary tuberculosis in 
service, or otherwise related to service.  
The examiner should support the opinions 
by discussing medical principles as 
applied to the medical evidence in the 
veteran's case, including the opinion in 
the August 1995 private medical report.  
In order to assist the physician in 
providing the requested information, the 
claims folder (to include this remand and 
any subsequently obtained evidence) must 
be made available to the physician and 
reviewed prior to the examination.

5.  The veteran should also be scheduled 
for a VA psychiatric examination in order 
to determine the nature and extent of any 
anxiety disorder, and to obtain an 
opinion as to the etiology of any anxiety 
disorder found, including whether it is 
at least as likely as not that any 
anxiety disorder found is related to the 
veteran's aggressive and prolonged 
treatment for pulmonary tuberculosis in 
service, or otherwise related to service.  
The examiner should support the opinion 
by discussing medical principles as 
applied to the medical evidence in the 
veteran's case, including the opinion in 
the August 1995 private medical report.  
In order to assist the physician in 
providing the requested information, the 
claims folder (to include this remand and 
any subsequently obtained evidence) must 
be made available to the physician and 
reviewed prior to the examination.

6.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examination(s).  The RO 
should also inform the veteran that his 
failure to cooperate may result in 
adverse action pursuant to 38 C.F.R. 
§§ 3.158 and 3.655.

7.  After the development requested 
hereinabove, and any further development 
which the RO deems appropriate and 
necessary, has been completed, the RO 
should again review all the veteran's 
claims.  If any determination remains 
unfavorable to the veteran, the RO should 
furnish him and his representative with a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105.

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record.  No action is required by the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	B. Lemoine
	Acting Member, Board of Veterans' Appeals


 



